Exhibit 10.2

JER INVESTORS TRUST INC.

NONQUALIFIED STOCK OPTION AND INCENTIVE AWARD PLAN

(MANAGER ONLY)

Adopted on May 30, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

SECTION 1

  Purpose of Plan; Definitions    1             1.1       Purpose    1
            1.2       Definitions    1

SECTION 2

  ADMINISTRATION    1             2.1       Administration    1             2.2
      Duties and Powers of the Committee    1             2.3       Majority
Rule    2             2.4       Compensation; Professional Assistance; Good
Faith Actions    2

SECTION 3

  STOCK SUBJECT TO PLAN    2             3.1       Number and Source of Shares
   2             3.2       Unrealized Awards    2             3.3  
    Adjustment of Awards    3

SECTION 4

  ELIGIBILITY    3

SECTION 5

  AWARDS    3             5.1       Stock Options    4             5.2  
    Stock Appreciation Rights    4             5.3       Restricted Stock    5
            5.4       Performance Awards    5             5.5       [Reserved]
   5             5.6       [Reserved]    6             5.7       Other Awards   
6             5.8       Prohibition on Re-Pricing    6

SECTION 6

  AWARD AGREEMENTS    6             6.1       Terms of Award Agreements    6
            6.2       Replacement, Substitution, and Reloading    7

SECTION 7

  [RESERVED]    8

SECTION 8

  AMENDMENT AND TERMINATION    8

SECTION 9

  UNFUNDED STATUS OF PLAN    8

SECTION 10

  GENERAL PROVISIONS    8           10.1       Securities Laws Compliance    8
          10.2       Certificate Legends    8           10.3       Transfer
Restrictions    9           10.4       Company Actions; No Right to Employment
   9           10.5       Payment of Taxes    9

SECTION 11

  EFFECTIVE DATE OF PLAN    9

SECTION 12

  TERM OF PLAN    9

 

i



--------------------------------------------------------------------------------

JER INVESTORS TRUST INC.

NONQUALIFIED STOCK OPTION AND INCENTIVE AWARD PLAN

(MANAGER ONLY)

SECTION 1

PURPOSE OF PLAN; DEFINITIONS

1.1 Purpose. The purpose of the Manager Plan is to compensate the Manager for
its successful efforts in raising capital for the Company and to provide
performance-based compensation in order to provide incentive to the Manager to
enhance the value of the Company’s Stock and to benefit the Company’s
stockholders by encouraging high levels of performance by Persons whose
performance is a key element in achieving the Company’s continued success.

1.2 Definitions. To the extent not defined herein, all capitalized terms shall
have the meaning ascribed in the JER Investors Trust Nonqualified Stock Option
and Incentive Award Plan (the “Non-Manager Plan”).

SECTION 2

ADMINISTRATION

2.1 Administration. This JER Investors Trust Nonqualified Stock Option and
Incentive Award Plan (Managers Only) (the “Manager Plan”) shall be administered
in accordance with the requirements of Rule 16b-3 under the Exchange Act, by the
Board or, at the Board’s sole discretion, by the Committee, which shall be
appointed by the Board, and which shall serve at the pleasure of the Board.

2.2 Duties and Powers of the Committee. The Committee shall have the power and
authority to grant Awards to the Participants pursuant to the terms of the
Manager Plan, and, in its discretion, to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Manager Plan as it
shall from time to time deem advisable; to interpret the terms and provisions of
the Manager Plan and any Award issued under the Manager Plan (and any agreements
relating thereto); and to otherwise supervise the administration of the Manager
Plan.

In particular, the Committee shall have the authority to determine, in a manner
consistent with the terms of the Manager Plan:

(a) subject to Section 3 hereof, the number of shares of Stock to be covered by
and the vesting schedule of each Stock Option granted hereunder;

(b) the terms and conditions of any Award granted hereunder, including the
waiver or modification of any such terms or conditions, consistent with the
provisions of the Manager Plan (including, but not limited to, Section 8
hereof); and

 

1



--------------------------------------------------------------------------------

(c) the terms and conditions which shall govern all the Award Agreements,
including the waiver or modification of any such terms or conditions.

2.3 Majority Rule. The Committee shall act by a majority of its members in
attendance at a meeting at which a quorum is present or by a memorandum or other
written instrument signed by all members of the Committee.

2.4 Compensation; Professional Assistance; Good Faith Actions. Members of the
Committee may receive such compensation for their services as members as may be
determined by the Board. All expenses and liabilities that members of the
Committee or Board may incur in connection with the administration of this
Manager Plan shall be borne by the Company. The Committee may, with the approval
of the Board, employ attorneys, consultants, accountants, appraisers, brokers or
other persons. The Committee, the Board, the Company and any officers and
directors of the Company shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee or Board in good faith shall be final and
binding upon all Participants, the Company and all other interested persons. No
member of the Committee or Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to this Manager
Plan or any Award, and all members of the Committee and Board shall be fully
protected and indemnified to the fullest extent permitted by law, by the
Company, in respect of any such action, determination or interpretation.

SECTION 3

STOCK SUBJECT TO PLAN

3.1 Number and Source of Shares. Unless the Plan is subsequently amended, the
number of shares of Stock reserved and available for issuance at any time under
the Manager Plan shall be limited to the number of shares of Stock reserved and
available for issuance under the Non-Manager Plan. The Stock which may be issued
pursuant to an Award under the Manager Plan may be treasury Stock, authorized
but unissued Stock, or Stock acquired, subsequently or in anticipation of the
transaction, in the open market to satisfy the requirements of the Manager Plan.
Awards may consist of any combination of such Stock, or, at the election of the
Company, cash.

3.2 Unrealized Awards. Subject to the limitations set forth in the last sentence
of Section 3.1 hereof, if any shares of Stock subject to an Award are forfeited,
cancelled, exchanged or surrendered or if an Award otherwise terminates or
expires with or without a distribution of shares to the Participant, the shares
of Stock with respect to such Award shall, to the extent of any such forfeiture,
cancellation, exchange, surrender, termination or expiration, again be available
for grants under the Manager Plan. In addition, if any shares of Stock are
tendered in payment or satisfaction of the exercise price of any Award or the
withholding obligation with respect to any Award, such shares of Stock shall
again be available for grants under the Manager Plan.

 

2



--------------------------------------------------------------------------------

3.3 Adjustment of Awards. Upon the occurrence of any event which affects the
shares of Stock in such a way that an adjustment of outstanding Awards is
appropriate in order to prevent the dilution or enlargement of rights under the
Awards (including, without limitation, any extraordinary dividend or other
distribution (whether in cash or in kind), recapitalization, stock split,
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, or share exchange, or other similar corporate transaction or event),
the Committee shall make appropriate equitable adjustments, which may include,
without limitation, adjustments to any or all of the number and kind of shares
of Stock (or other securities) which may thereafter be issued in connection with
such outstanding Awards and adjustments to any exercise price specified in the
outstanding Awards and shall also make appropriate equitable adjustments to the
number and kind of shares of Stock (or other securities) authorized by or to be
granted under the Manager Plan. Such other substitutions or adjustments shall be
made respecting Awards hereunder as may be determined by the Committee, in its
sole discretion. In connection with any event described in this paragraph, the
Committee may provide, in its discretion, for the cancellation of any
outstanding Award and payment in cash or other property in exchange therefor,
equal to the difference, if any, between the Fair Market Value of the Stock or
other property subject to the Award, and the exercise price, if any. Unless the
Committee determines otherwise, if (i) a Change in Control occurs; (ii) some or
all of the outstanding Awards are not cancelled pursuant to the preceding
sentence; and (iii) within the 24-month period following the Change in Control,
the Company (or, if applicable, its Affiliate) terminates the services of the
Manager other than for “Cause” (which term shall be defined in the Award
Agreement), any then outstanding Award shall, immediately prior to such
termination, become fully vested and, to the extent applicable, exercisable.

SECTION 4

ELIGIBILITY

So long as the Manager is performing services for the Company, the Manager shall
be eligible for Awards under the Manager Plan. Additional Participants who are
non-natural persons may be selected from time to time by the Committee, in its
sole discretion, to participate in the Manager Plan and the Committee shall
determine, in its sole discretion, the number of shares covered by each Award.

SECTION 5

AWARDS

Awards may include, but are not limited to, those described in this Section 5.
The Committee may grant Awards singly or in combination with other Awards, as
the Committee may in its sole discretion determine. Subject to the other
provisions of this Manager Plan, Awards may also be granted in combination or in
replacement of, or as alternatives to, grants or rights under this Manager Plan
and any other employee (or director) benefit or compensation plan of the
Company.

 

3



--------------------------------------------------------------------------------

5.1 Stock Options. A Stock Option is a right to purchase a specified number of
shares of Stock, at a specified price during such specified time as the
Committee shall determine.

(a) A Stock Option may be exercised, in whole or in part, by giving written
notice of exercise to the Company, specifying the number of shares of Stock to
be purchased; provided, however, that subsequent to the grant of any Stock
Option, the Committee may, at any time before complete termination of such Stock
Option, accelerate, in its discretion, the time or times at which such Stock
Option may be exercised in whole or in part (without reducing the term of such
Stock Option). All Award Agreements shall provide for a minimum vesting period
of at least one (1) year (subject to such shorter vesting periods expressly set
forth herein (i.e. upon certain Changes in Control)).

(b) Each Option, to the extent that the applicable optionee has not had a
Termination of Service and the Option has not otherwise lapsed, expired,
terminated or been forfeited, shall first become exercisable according to the
terms and conditions set forth in the applicable Award Agreement. Unless
otherwise provided in the Award Agreement or herein, no Option (or portion
thereof) shall ever be exercisable if the optionee has a Termination of Service
before the time at which such Option (or portion thereof) would otherwise have
become exercisable, and any Option that would otherwise become exercisable after
such Termination of Service shall not become exercisable and shall be forfeited
upon such termination.

(c) [Reserved]

(d) The Committee shall determine, in its sole discretion, the exercise price of
each Stock Option, which price shall be at least 100% of the Fair Market Value
of the share of Stock subject to such Stock Option on the date of grant.

(e) The exercise price of a Stock Option may be paid in cash or its equivalent,
by certified or bank check, by delivery of a promissory note or other instrument
acceptable to the Committee, as determined by the Committee. As determined by
the Committee, in its sole discretion, payment in whole or in part may also be
made (i) by means of any cashless exercise procedure approved by the Committee,
or (ii) in the form of unrestricted Stock already owned by the Participant which
has a Fair Market Value on the date of surrender equal to the aggregate option
price of the Stock as to which such Stock Option shall be exercised. No
fractional shares of Stock will be issued or accepted.

5.2 Stock Appreciation Rights. A Stock Appreciation Right is a right to receive,
upon surrender of the right, an amount payable in cash or shares of Stock or a
combination of the foregoing under such terms and conditions as the Committee
shall determine. The amount payable in cash or shares of Stock with respect to
each right shall be equal in value to a percentage (up to and including 100%) of
the amount by which the Fair Market Value per share of Stock on the exercise
date exceeds the Fair Market Value per share of Stock on the date of grant of
the Stock Appreciation Right. The applicable percentage shall be established by
the Committee. The Award Agreement may state whether the purchase amount payable
is to be paid wholly in cash, wholly in shares of Stock or in any combination of
the foregoing; if the Award Agreement does not so state the manner of payment,
the Committee shall determine such manner of payment at the time of payment. The
amount payable in shares of Stock, if any, is determined with reference to the
Fair Market Value per share of Stock on the date of exercise.

 

4



--------------------------------------------------------------------------------

5.3 Restricted Stock. Restricted Stock is Stock that is issued to a Participant
and is subject to such terms, conditions and restrictions as the Committee deems
appropriate, which may include, but are not limited to, restrictions upon the
sale, assignment, transfer or other disposition of the Restricted Stock and the
requirement of forfeiture of the Restricted Stock upon termination of employment
or service under certain specified conditions. The Committee may provide for the
lapse of any such term or condition or waive any term or condition based on such
factors or criteria as the Committee may determine. Subject to the restrictions
stated in this Section 5.3 and in the applicable Award Agreement, the
Participant shall have, with respect to Awards of Restricted Stock, all of the
rights of a stockholder of the Company, including the right to vote the
Restricted Stock and the right to receive any cash or stock dividends on such
Stock. The Company may require that the stock certificates evidencing Restricted
Stock granted hereunder be held in the custody of the Company until the
restrictions thereon shall have lapsed, and that, as a condition of any award of
Restricted Stock, the Participant shall have delivered a stock power, endorsed
in blank, relating to the Stock covered by such award.

5.4 Performance Awards. Performance Awards may be granted under this Manager
Plan from time to time based on such terms and conditions as the Committee deems
appropriate provided that such Awards shall not be inconsistent with the terms
and purposes of this Manager Plan. Performance Awards are Awards which are
contingent upon the performance of all or a portion of the Company and/or its
subsidiaries and/or which are contingent upon the individual performance of a
Participant. Performance Awards may be in the form of performance units,
performance shares and such other forms of Performance Awards as the Committee
shall determine. The Committee shall determine the performance measurements and
criteria for such Performance Awards, which shall be based on one or more of the
following: earnings, cash flow, customer satisfaction, revenues, financial
return ratios, market performance, shareholder return and/or value, operating
profits (including EBITDA), net profits, earnings per share, profit returns and
margins, stock price, working capital, and changes between years or periods that
are determined with respect to any of the above-listed performance criteria. The
performance period may extend over one to five calendar years, and may overlap
one another. Performance criteria may be measured solely on a corporate,
subsidiary or business unit basis, or a combination thereof. Further,
performance criteria may reflect absolute entity performance or a relative
comparison of entity performance to the performance of a peer group of entities
or other external measure of the selected performance criteria. The formula for
any such award may include or exclude items to measure specific objectives, such
as losses from discontinued operations, extraordinary gains or losses, the
cumulative effect of accounting changes, acquisitions or divestitures, foreign
exchange impacts and any unusual, nonrecurring gain or loss, and will be based
on accounting rules and related Company accounting policies and practices in
effect on the date these awards are approved by the Committee. The Company may
require that the stock certificates evidencing Performance Awards granted
hereunder be held in the custody of the Company until the restrictions thereon
shall have lapsed, and that, as a condition of any award of Performance Awards,
the Participant shall have delivered a stock power, endorsed in blank, relating
to the Stock covered by such award.

5.5 [Reserved]

 

5



--------------------------------------------------------------------------------

5.6 [Reserved]

5.7 Other Awards. The Committee may from time to time grant other Stock based
and non Stock based Awards under the Manager Plan, including without limitation
those Awards pursuant to which shares of Stock are or may in the future be
acquired, Awards denominated in shares of Stock, securities convertible into
shares of Stock, restricted share units, performance units, phantom securities,
dividend equivalent rights, any other equity-based incentive award and cash.
Other Stock-based Awards may be granted as free-standing awards or in tandem
with other awards under the Manager Plan. The Committee shall determine the
terms and conditions of such other Stock, Stock-based and non-Stock-based Awards
provided that such Awards shall not be inconsistent with the terms and purposes
of this Manager Plan.

5.8 Prohibition on Re-Pricing. Notwithstanding anything to the contrary
contained herein, without the approval of a majority of the Company’s
shareholders (i) no Stock Option or Stock Appreciation Right issued hereunder
may be amended to reduce the exercise price thereof below the exercise price of
such Stock Option or Stock Appreciation Right on the date of grant and (ii) no
Stock Option or Stock Appreciation Right may be granted in exchange for the
cancellation or surrender of a Stock Option or Stock Appreciation Right having a
lower exercise price.

SECTION 6

AWARD AGREEMENTS

Each Award under this Manager Plan shall be evidenced by an Award Agreement
setting forth the number of shares of Stock or other securities, and such other
terms and conditions applicable to the Award (and not inconsistent with this
Manager Plan) as are determined by the Committee.

6.1 Terms of Award Agreements. Award Agreements shall include the following
terms:

Term. The term of each Award (as determined by the Committee); provided that, no
Award shall be exercisable more than ten years after the date such Award is
granted;

Exercise Price. The exercise price per share of Stock purchasable under an Award
(as determined by the Committee in its sole discretion at the time of grant);
provided that, the exercise price shall not be less than the par value of the
shares of Stock; provided, further, that Awards intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, shall not be less than 100% of the Fair Market Value of the share of Stock
on such date; provided further, with respect to Stock Options, the exercise
price shall not be less than 100% of Fair Market Value.

Exercisability. Provisions regarding the exercisability of Awards (which shall
be exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at or after grant);

 

6



--------------------------------------------------------------------------------

Method of Exercise. Provisions describing the method of exercising Awards;

Termination of Service: Provisions describing the treatment of an Award in the
event of the termination of a Participant’s service with the Company, including
but not limited to, terms relating to the vesting, time for exercise, forfeiture
and cancellation of an Award in such circumstances;

Rights as Stockholder: A provision that a Participant shall have no rights as a
stockholder with respect to any securities covered by an Award until the date
the Participant becomes the holder of record. Except as provided in Sections 3.3
and 5.3 hereof, no adjustment shall be made for dividends or other rights,
unless the Award Agreement specifically requires such adjustment, in which case,
grants of dividend equivalents or similar rights shall not be considered to be a
grant of any other stockholder right;

Nontransferability. A provision that, except as permitted by the Administrator
in its sole discretion, the Participant shall not be permitted to sell,
transfer, pledge or assign any Award, and all Awards shall be exercisable only
by the Participant; and

Other Terms. Such other terms as are necessary and appropriate to effectuate an
Award to the Participant, including but not limited to, (1) vesting provisions,
(2) deferral elections, (3) any requirements for continued service with the
Company, (4) any other restrictions or conditions (including performance
requirements) on the Award and the method by which restrictions or conditions
lapse, (5) effect on the Award of a Change in Control, (6) the right of the
Company and Designees to repurchase from a Participant, and such Participant’s
permitted transferees, all shares of Stock issued or issuable to such
Participant in connection with an Award in the event of such Participant’s
termination of service, (7) rights of first refusal granted to the Company and
Designees, if any, (8) holdback and other registration right restrictions in the
event of a public registration of any equity securities of the Company and
(9) any other terms and conditions which the Committee shall deem necessary and
desirable.

6.2 Replacement, Substitution, and Reloading. Award Agreements may also include
provisions permitting the replacement or substitution of outstanding Awards or
securities held by the Participant in order to exercise or realize rights under
other Awards, or in exchange for the grant of new Awards under similar or
different terms, and for the grant of reload Stock Options upon exercise of
outstanding Stock Options.

 

7



--------------------------------------------------------------------------------

SECTION 7

[RESERVED]

SECTION 8

AMENDMENT AND TERMINATION

The Board may at any time and from time-to-time alter, amend, suspend or
terminate the Manager Plan in whole or in part; provided that, no amendment that
requires stockholder approval in order for the Manager Plan to comply with a
rule or regulation deemed applicable by the Committee shall be effective unless
the same shall be approved by the requisite vote of the stockholders of the
Company entitled to vote thereon. Notwithstanding the foregoing, no amendment
shall affect adversely any of the rights of any Participant, without such
Participant’s consent, under any Award or Loan theretofore granted under the
Manager Plan.

SECTION 9

UNFUNDED STATUS OF PLAN

The Manager Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

SECTION 10

GENERAL PROVISIONS

10.1 Securities Laws Compliance. Shares of Stock shall not be issued pursuant to
the exercise of any Award granted hereunder unless the exercise of such Award
and the issuance and delivery of such shares of Stock pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act, the Exchange Act and the requirements of any stock exchange upon
which the Stock may then be listed, and shall be further subject to the approval
of counsel for the Company with respect to such compliance. Nothing contained
herein shall be construed to prohibit the Company from relying on any other
exemption from registration to which it may be entitled under the Securities Act
in connection with the issuance of shares of Stock underlying Awards in
accordance with the Manager Plan.

10.2 Certificate Legends. The Committee may require each person purchasing
shares pursuant to a Stock Option to represent to and agree with the Company in
writing that such person is acquiring the shares of Stock subject thereto
without a view to distribution thereof. The certificates for such Stock may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.

 

8



--------------------------------------------------------------------------------

10.3 Transfer Restrictions. All certificates for shares of Stock delivered under
the Manager Plan shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Commission, any stock exchange upon which the
Stock is then listed, and any applicable federal or state securities law, and
the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

10.4 Company Actions; No Right to Employment. Nothing contained in the Manager
Plan shall prevent the Board from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is necessary and
desirable; and such arrangements may be either generally applicable or
applicable only in specific cases. The adoption of the Manager Plan shall not
confer upon any Participant any right to continued service with the Company, as
the case may be, nor shall it interfere in any way with the right of the Company
to terminate the service of any of its consultants or advisors at any time.

10.5 Payment of Taxes. Each Participant shall, no later than the date as of
which the value of an Award first becomes includible in the gross income of the
Participant for federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of, any federal,
state, or local taxes of any kind required by law to be withheld with respect to
the Award. The obligations of the Company under the Manager Plan shall be
conditional on the making of such payments or arrangements, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant.

SECTION 11

EFFECTIVE DATE OF PLAN

The Board adopted the Manager Plan on April 13, 2007, and the stockholders of
the Company approved the Manager Plan on May 30, 2007. The Manager Plan became
effective on May 30, 2007 (the “Effective Date”).

SECTION 12

TERM OF PLAN

No Award shall be granted pursuant to the Manager Plan on or after the tenth
anniversary of the Effective Date, but Awards theretofore granted may extend
beyond that date.

 

9